Exhibit 10.ii.e

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (the “Agreement”), made on December 27, 2006, by and
between CARGILL AGRICOLA S.A. (“Cargill”) and MOSAIC FERTILIZANTES S.A., MOSAIC
FERTILIZANTES LTDA. AND FORSPAR S.A. (collectively, “Mosaic”), relates to
certain services that Cargill will provide to Mosaic.

1. Scope of Services

Cargill agrees to provide those services described in Exhibit A, attached hereto
and incorporated herein (the “Services”) and such other services as Mosaic may
request, from time to time.

2. Term and Termination

(a) This Agreement will be in effect from June 1, 2006 and will expire on
May 31, 2007; provided, however, that either party may terminate any of the
services listed on Exhibit A by providing the other party thirty (30) days
advance written notice.

3. Compensation/Payment

Mosaic agrees to compensate Cargill for the Services as set forth on Exhibit A.

4. Independent Contractor

The relationship of Cargill to Mosaic is that of an independent contractor.
Cargill is not an employee, agent or joint venturer of or with Mosaic, and no
agent, officer, director, or employee of Cargill is, will be, or will be deemed
to be, an officer, director or employee, agent or joint venturer of or with
Mosaic.

5. Representations and Warranties

Cargill represents and warrants that Cargill will perform the services in a
diligent and workmanlike manner in accordance with accepted professional
practices.

6. Assignment

Mosaic will not assign this Agreement or subcontract any of its obligations
hereunder without the prior written consent of Cargill, which consent may be
withheld with or without cause. This Agreement will inure to the benefit of and
be binding upon the successors and permitted assigns of the parties.

7. Indemnification

(a) Cargill agrees to indemnify and hold Mosaic and Mosaic’s respective
affiliates and each of their officers, directors, employees and agents of any of
the foregoing

 

- 1 -



--------------------------------------------------------------------------------

(“Mosaic Indemnitees”) harmless from and against any and all claims, losses,
damages, liabilities, fines, penalties, costs and expenses (including legal fees
and reasonable costs of investigations) incurred by any Mosaic Indemnitee as a
result of or arising out of (a) any negligent or willful acts or omissions of
Cargill its subcontractors and their respective officers, directors, employees
and agents; or (b) any breach by Cargill of the provisions of this Agreement.

(b) Mosaic agrees to indemnify and hold Cargill and its officers, directors,
employees and agents of any of the foregoing (“Cargill Indemnitees”) harmless
from and against any and all claims, losses, damages, liabilities, fines,
penalties, costs and expenses (including legal fees and reasonable costs of
investigations) incurred by any Cargill Indemnitee as a resulting of or arising
out of (a) any negligent or willful acts or omissions of Mosaic, its officers,
directors, employees and agents; or (b) any breach by Mosaic of the provisions
of this Agreement.

Notwithstanding anything to the contrary in this Agreement, neither party will
be liable for any special, consequential, exemplary, or punitive damages of any
kind whatsoever.

8. Notice

Any notice required to be given by this Agreement will be delivered personally
or sent by telecopy, overnight courier or first class mail, postage prepaid, to
the following address:

 

To Cargill:    Valmir Tambelini    Valmir_tambelini@cargill.com    Fone:
11-5099-2287 To Mosaic:    Edvaldo Goncalves da Silva   
Edvaldo_Silva@mosaicco.com    Fone: 11-5099-2793    Fax No.: 11-5099-2772

or to such other address or telecopy number as either party may hereafter
designate in writing to the other party. Notices will be effective upon receipt.

9. Waiver

No waiver of or failure to enforce any term of this Agreement will affect or
limit a party’s right thereafter to enforce and compel strict compliance with
every term.

 

- 2 -



--------------------------------------------------------------------------------

10. Headings

The headings in this Agreement are for the purposes of convenience and ready
reference only and will not be deemed to expand or limit the particular sections
to which they pertain.

11. Severability

In the event any part of this Agreement will be judged invalid or unenforceable,
such invalidity or unenforceability will not affect the remaining provisions of
this Agreement.

12. Entire Agreement/Amendments

This Agreement and the Exhibits attached hereto represent the entire
understanding between the parties. In the event of any conflict between the
terms of this Agreement and any Exhibit, the terms of this Agreement will
control. This Agreement will be amended only by a writing signed by both
parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month, and year set forth in the first paragraph.

 

CARGILL AGRICOLA S.A. By:  

 

Name:  

 

Its:  

 

MOSAIC FERTILIZANTES DO BRASIL S.A. By:  

 

Name:  

 

Its:  

 

MOSAIC FERTILIZANTES LTDA. By:  

 

Name:  

 

Its:  

 

FOSPAR S.A. By:  

 

Name:  

 

Its:  

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services

 

Information Technology

   Attachment 1    $ 846,815

Human Resources

   Attachment 2    $ 663,083

Procurement

   Attachment 3    $ 25,000

Corporate Affairs

   Attachment 4    $ 90,000

Office Services

   Attachment 5    $ 173,051

Office Building (Condominium)

   Attachment 6    $ 402,638

SSC (Shared Service Center)

   Attachment 7    $ 95,450

Travel/Purchases

   Attachment 8    $ 29,156

Law Department

   Attachment 9    $ 0

Employees Association

   Attachment 10    $ 36,527

Treasury

   Attachment 11    $ 20,000

GOSC (Comm.Agreement)

   Attachment 12    $ 491,566

TOTAL SERVICES:

      $ 2,873,286

14.25% Service Tax ($2,453,594)

      $ 477,485

TOTAL COST (after tax)

      $ 3,350,771          

 

- 4 -